EXHIBIT 10.8
Amendment to Loan Documents




THIS AMENDMENT TO LOAN DOCUMENTS (this "Amendment") is made as of July 11, 2012,
by and between EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC AND EMERGENT
BIOSOLUTIONS INC. ( separately and together, joint and severally, the
"Borrower") and PNC EQUIPMENT FINANCE, LLC (the "Lender").


RECITALS:


The Borrower and the Lender are parties to the Loan and Security Agreement(s),
Request(s) for Advance and other agreements, supplements and documents
identified on Exhibit A attached hereto and made a part hereof, under which the
Lender has made loans or other extensions of credit to the Borrower (the "Loan
Documents").  The Borrower and the Lender desire to amend the Loan Documents as
provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.  The Loan Documents are amended as set forth in Exhibit A.  Any and all
references to the Loan Documents in any document delivered in connection with
the Loan Documents shall be deemed to refer to the Loan Documents as amended by
this Amendment. This Amendment is deemed incorporated into the Loan Documents.
 Any initially capitalized terms used in this Amendment without definition shall
have the meanings assigned to those terms in the Loan Documents.  To the extent
that any term or provision of this Amendment is or may be deemed expressly
inconsistent with any term or provision in the Loan Documents, the terms and
provisions of this Amendment shall control.


2.  The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i)  true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under the Loan Documents
which will not be cured by the execution and effectiveness of this Amendment,
(c) no consent, approval, order or authorization of, or registration or filing
with, any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d)  this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.  The Borrower confirms that all provisions of the
Loan Documents remain outstanding without defense, set off, counterclaim,
discount or charge of any kind as of the date of this Amendment.


3.  As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.


4.  This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page to this Amendment by facsimile transmission shall be effective
as delivery of a manually executed counterpart.  Any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.


5.  This Amendment will be binding upon and inure to the benefit of the Borrower
and the Lender and their respective heirs, executors, administrators, successors
and assigns.


6.  This Amendment has been delivered to and accepted by the Lender and will be
deemed to be made in the State where the Lender's office indicated in the Loan
Documents is located.  This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Lender's office indicated in the Loan Documents is located,
excluding its conflict of laws rules.


7.  Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed.  Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of the Loan Documents, a waiver of any default or Event of Default
thereunder, or a waiver or release of any of the Lender's rights and remedies
(all of which are hereby reserved).  The Borrower expressly ratifies and
confirms the waiver of jury trial provisions contained in the Loan Documents.


WITNESS the due execution of this Amendment as a document under seal, as of the
date first written above.







WITNESS / ATTEST:
EMERGENT MANUFACTURING OPERATIONS BALTIMORE, LLC
 (Corporation, Partnership or other Entity)
/s/ Lisa Richardson  
/s/ R. Don Elsey
Print Name:   Lisa Richardson                                        
Print Name: R. Don Elsey                           
Title:                                          
Title:   Treasurer                    
(Include title only if an officer of entity signing to the right)



WITNESS / ATTEST:
EMERGENT BIOSOLUTIONS INC.                                          
(Corporation, Partnership or other Entity)
 
 
/s/ Lisa Richardson
Print Name:  Lisa Richardson
By: /s/ R. Don Elsey              
Print Name:   R. Don Elsey
Title:  Senior Director, Treasury
Title: Chief Financial Officer and Treasurer
(Include title only if an officer of entity signing to the right)
 



PNC EQUIPMENT FINANCE, LLC 
/s/ Therese M. Hochevar
Print Name:     Therese M. Hochevar
Title:         Vice President
 




--------------------------------------------------------------------------------

  Loan Amendment - Rev. 2/06


EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED July 11, 2012









A. The "Loan Documents" that are the subject of this Amendment include the
following (as any of the following may have previously been amended, modified or
otherwise supplemented):



1.
Loan and Security Agreement Number dated August 3, 2011 (the "Loan and Security
Agreement").



2.
Request for Advance Number 147600000.

 
3.
 All other instruments, agreements and other documents executed and delivered in
connection with, and applicable to, the Loan and Security Agreement and the
other documents listed in this Section A.



 
B.               The Loan Documents are hereby amended as follows:


1.  The date of July 12, 2012 as stated in Section 2(c), of the Request for
Staged Advance is hereby deleted and December 15, 2012 is hereby inserted.
 



C. Conditions to Effectiveness of Amendment: The Lender's willingness to agree
to the amendments set forth in this Amendment are subject to the prior
satisfaction of the following conditions:












